               Case 5:20-cv-00563-DAE Document 24-5 Filed 03/03/21 Page 1 of 8




 F0RI( TO 35 IJSED DY FEDEL*LU4MAT5S 114    flUNOACML ACTIONUNDER 28 USC § 1351 OR          1546                       W/ISED 8105



                                    IN THE UNITED STATES DISTRICT COURT
                                     FOR. THE EASTERN DISTRICT OF TEXAS
                                            TEXARKANA DIVISION
                                                                                                                  4PR 1 3 2020

     N1t&iO            UtittM1L LA                                                                            CLK. US. DISTRICT
                                                                                                                     CLERK
                                                                                                             WESTERITTES
                                                                                                                                     DEPUTY


 (Enter above the fuilnarne and inmate number
 of     plaintiff i    this action)




 v.                                                              SL2flCAO4B5          (Clerk will assign the number)



 g   i:k\JTh                        oJP1
cThI1 Mt1
 (Enter above the fulL name
                                        ozLE5
                               of each defendant in this action).



 L        PREVIOUS LAWSUITS:

          A.   Have you fitedany other lawsuits in State or federal court            dealing with the same
               facts involved in this action or otherwise relating to   your imprisonment?                   _YES              NO
          B.   If your answer to "A' is "yes," describe each lawsuit in the space below. (If there is   more than one
               lawsuit, describe the additional lawsuits    on another piece of paper, giving the same information.)

               1.     Approximate date of filing lawsuit:
               2.     Parties to previous lawsuit

                      Plaintifts)


                      Defendant(s)


               3.     Court: (If federal, name the disUict if state, name the county.)

               4.     Docket Number

               S.     Name ofjudge to whom case was assigned:.

               6.     Disposition:    (Was the casedisniissed,   appealed,   still   pending?)



               7.     Approximate date of disposition:




                                                                                                                  EXHIBIT E
                          Case 5:20-cv-00563-DAE Document 24-5 Filed 03/03/21 Page 2 of 8




      PLACE OF PRESENT

UI.   EXHAUSTION OP GRIEVANCE PROCEDI1BZS:
      Pusuant to 42 U.S.C. §l97e(a) xhauptIon oadnaJnIsfrative remedies is reqiired prior to initiating a civil rights
      action or Pe4çral Tort Claims Act 1awuXt. copies of all grievances peal and responsçs must be silbtnitted t6 verify
       xbaustion. Failuretodemonsfrate exhaustion irmy be grounds for .ismissal. The rules for federal prisoners are found at
      4    Lr.$,. 9      L1u,eI seq.

      1.    Informal Grievance
      a.    Did you submit an informal grievance
            Ifso, you must attach a copy ofthe grievance and response.                                     cES ___NO
      b.




      2. Rormal Grievance

      a.   Did you submit a fonnaIgiievance(DJ'9)?                                                          7YES         NO
           Ifso you mustattach a copy ofthe grievance and response.
      b.


                                                                                                                                14$

      3. Appeal to the egi           naDli'ee*orf the Bureau of Prisons
      a.   Didyoutmelysubmtanappealtothet(egi               irtor-TU)?          VIV                      "rYES
           tfso,yournust attach a copy of the appeal and response.

      k    If nnt then whvirnt?




      4. Appeal to the General Counselof the Bureau of Prisons

      a.   Did you timely submit an appeal.to the General Counsel ofthe Bureau of Prisons (BP-1 1)?            YES
           If so, you must attach a copy of the appeal and response.

      b.   Tfii,t   thn whit iw.t9




rv.   PARTIES TO        TS SUIT:
      A.      meandaddressofeachplaintift             !Y2.LO U%TMIIL.LJt
                                             ir       CitMP1L             kve..

                                                                          1        71DZG



                                                                                                                EXHIBIT E
                       Case 5:20-cv-00563-DAE Document 24-5 Filed 03/03/21 Page 3 of 8




     B.   Fili name ofeach defendant, lila ocial position, his place ofemployment, and his full rnailin address.
          If you are bringing a civil rights lawsuit against federal employees, Uien your lawsuit should        be filed pursuant to 28   US C   §
          1331   If you are bunguig a Pederal Tort Claims Act lawsuit under 28      1.1   S   C   § 1346, then the only defendant wilibe the United
          States of America.




          Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.


                                                                                                                                                           uw"'t
                                                                                                                                                     / I   vmt-tr

                                                                                                                                                           11i(Ak
          Briefly describe the act(s) or omission(s) of this defendant which              you claimed harmed you.
                                                                                                                                                       4T
                                                                                                                                                      fectn          io


          Defendant #3:




          Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

     i&c          et6AS             'tos         uifeê r&t.              ôk               ciL,             oit        ci        k                                    vi
                                    c      o\edly Wvro.jn                     Cy,         *Ukart,                               i4/evr iu             .proce5$.
          Defcndant#4:          MWI         fer'7O daji                                                          tv        v4               kV
                                                                 I

                               rh

          Briefly describe the act(s) or omission(s) of this defendant which you claimed liatmed you.



V.   STATEMENT OF CLAIM:

     State here in a short and plain statement the facts ofyour:case, that is, what happened, where it happened, when it
     happened, and who was involved. Describe how            defendant is involved. Do not give any legal arguments or cite
     any cases or statutes. If you intend to allege a number ofrelated claims, number and set forth each claim in a separate
     paragraph. Attach extra pages if necessary, but remember that the complaint must be stated briefly and concisely. IF
     YOU VIOLATE THIS RULE, THE COURT MAY STRII YOUR COMPLAINT.




                                                                                                                                                            '5
                                                                                                                                                             4,if1




                                                                                                                                    EXHIBIT E
                           Case 5:20-cv-00563-DAE Document 24-5 Filed 03/03/21 Page 4 of 8




                                                                                                                                  1




                                                                                                                                  , /#1




        v)e are            yi,t
                              &llgt,.,'ed c.øç,u                 uk'or           t.e..s.
       RELIEF: State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
       statutes.

                                                                                                                       4p( Ii')&t).
                                                                                                                f 7,   4:
                                                                                                                       YEV cr,-1
VIL
                      -,   O   r'.$r
                                -
                                 (,
       GENERAL BAC1CGROVW INFOEMAflON
                                     f
                                    - -              .
                                                         V(l#7
                                                                        P/ms.' a       .        vit( .
                                                                                                                '3
                                                                                                                  r*y 7*?p                7


       A. State, incomplete fonn, all names you have ever used or been known by including any and all aliases;


       B. List aR prisoner identification numbers you have ever been assigned and all other state or federal prison or FBI
          numbers ever assigned to you, if known t9 you.
                                                            j3.4Sit, d,1'i r,'ihet z1d
vrn.   SANc.TIONS:

       A. Have you been Sanctioned by any court as a result of any lawsuit you have filed?               _YES/O
       B. If your answer is "yes," give the following infonnation for every lawsuit in which
          sanctions were imposed. (If more than one, use another piece of paper and answer
          the same questions.)

            1.     Court that imposed sanctions (if federal, give the district and division):

           2.      Docket Number:

           3.      Approximate date sanctions were ithpose&__________________________________

           4.      Have the actions been lined or otherwise satisfld?                                          YES           NO

       C. Has any court ever warned or notified you that sanctions ccold be imposed?                     ___YES              NO



                                                                   4



                                                                                                                  EXHIBIT E
                                 Case 5:20-cv-00563-DAE Document 24-5 Filed 03/03/21 Page 5 of 8




        D.     If your answer is "yes", give the following infomation for every lawsuit in which
               warning was imposed. (If more than one, use anotherpiece of paper and answer
               tie same questions.)
              :1.     Court that imposed warning (if federaj, give the lisfrict and division):        N('4
               2.     Docket Number:

               3.     Approximate date warnings were imposed:________________________________


Signed this                        day of         Af'ti 1                                        .2020.
                    (date)                             (rnonth)                                    (year)




                                                                                                            -

I DECLARE (OR CERTifY, VERIFY OR STATE) uNDER PENALTY OF PERJURY ifiAT TUE 1?OREGOING
STATEMENTS OF FACT, INCLUDING ALL CONTINUATION PAGES, ARE TIWZ AND CORRECT.


Executed on:        _ /_
                      I
                             i
                                    á'1
                                 (Date)
                                            202
                                                                                                                H


                                                                              (i    tUreofLpIainti)

WARNING: The Plaintiff Is hereby advised any fake Or deliberately misleading information provided in response to the
following questions Will result In the imposition of sanctiOns. The sanctions the Court may Impose Inelde, but are not
limited to monetary sanctions and/or the dismissal of this action with prejudice.




                                                                                                                    EXHIBIT E
           Case 5:20-cv-00563-DAE Document 24-5 Filed 03/03/21 Page 6 of 8




                               Money        Receipts with Gift Cards                                                    0

         9406: QuintaniHa, Mario- Transactions From 11/7/2019 12:00 AM to 4/7/2020 11:59 PM




                 dd#I
     180062       0 GiftCard Gift Card Fund                                                                          $50.00
        3/22/2020 JaIIATM Web Deposit GC# 23058280 by Guadatupe Ramirez
    17                                   çft Cçcf Fun     .
                                                                          Y                                           2500
                                                                       efenn4Mcra!es
     176110       0 GiftCard Gift Card Fund                                                                      $45.00
         3/1/2020 Ja1IATM Web Deposit GC# 22602511 by Guadalupe Rarnirez
                                     d LGLtCrd4Fun
                                                                                                        H    I

     173672             0     GiftCard Gift Card Fund                                                            $90.00

             i.Ii:
          2118/2020 JaIIATM Web Deposit GC# 22345220 by Guadalupe Ramirez

                                                                  S:
                                                                                               :




     171090       0 GiftCard Gift Card Fund                                                                  $100.00
         2/3/2020 JaIIATM Web Deposit GC# 22043503 by Guadalupe Ramirez
                                                                                                             $10000
                                           g
    169627              0     GiftCard   Gift Card Fund                                                          $50.00
          1/26/2020 .JaIIATM Web Deposit GC# 21898023 by Guadalupe Ramfrez

                                                                                                                 $5000

    167596              0 GiftCard Gift Card Fund                                                                $40.00
          1/1212020     JaIIATM Web Deposit GO# 21639452by Guadalupe Rarnirez
                        1r:                                              ;S
                                                                                       :

                                                              :
                                                                                           :


                              /4   Qppsir                                              V
    166719              0 GiftCard GiftCard Fund                                                                 $20.00
          113/2020      JaiIATM WebDeposit GC# 2i502250 by Guadalupe Ramirez



    165908              0 GiftCard       Gift Card Fund                                                          $25.00
         12127/2019 del/ATM Web Deposit        G# 21366876 by Guadalupe Rarnirez
                                               rupd                                                              $69 00
                                                                                                   5

                                                                                                       ;S::5
Printed 04/07/2020 07:25 PM                Confidential Property of Atascosa TX                        Page      1   of 2
Printed By: IWILLIAMS




                                                                                                            EXHIBIT E
          Case 5:20-cv-00563-DAE Document 24-5 Filed 03/03/21 Page 7 of 8




                            Money Receipts with            Gift     Cards

                                                   ':




                                                                    Total Cash:                      $0.00

                                                                    Total Checks:                    $0.00

                                                                    Total   Money Orders:            $000
                                                                    Total Other:                $905.00

                                                                    Cash Drawer Total:           $905.00




Prind 0410712020 07:25 PM       ConidentEI   Property oC Atascosa   TX                      Page 2   or   2
Printed By: IWLLIAMS




                                                                                              EXHIBIT E
       (12 ..kS.C.A
                               It


               Case
                 Case
                    5:20-cv-00563-DAE Document 24-5 Filed 03/03/21 Page 8 of 8



REVISED 08/05                                                                                          PEDERAL. 133111346



                                      UNITED STATES DISTRICT COURT
                                                      OFFICE OF THE CLERIC
                                                   EASTERN DISTRICT OP TEXAS



RB: Your request for Fornis for filing a Civil Rights Complaint

The forms you requested arc enclosed. Please rezd the forms and follow the instructions very carefully. Make certain you have
answered all the questions and have signed in all the required places.

The filing fee for this type of civil action is $400.00 If you pay the $400.00 now, you must submit your cbck or money order
made payable to the Cleric u.S. District Court, together with your complaint If you are permitted to proceed InformapauperLc,
the fee is $350 and the Court will permit you to pay the the according to a payment plan established by the Court

 If you are unable to pay the filing fee and service costs for this complaint, you may request the Court to allow you toproccedln
JbrmapauperisaFP) (appitcatlon enclosed), if you use this form, you must answer each and every question and sign the form.
 If you are a federal inmate, you must obtain a certified print out of your trust fund account from the fecility in which you arc
 incarcerated. DO NOT SEND THE COM1'LANT WITHOUT A CERTIFIED SIX (6) MONTH HISTORY OR PRINT
 OUT OF YOUR TRUST FUND ACCOUNT OR EQUIVALENT. Otherwise your case cannotbe processed and will be
 delayed until you comply with the data sheet

Please give special attention to the following Information:

PARTIES:            The parties to a law suit arc the plaintiff (the person who is filing the suit) and the defendant (the person who
                    is being sued.) List the Ml names of each defendant on page 1. If you cannot obtain the full names or
                    supply an initial, state the name as Unknown. On page 3, list the defendant(s) again with a full address. If
                    there is more than one defendant, the defendants should be listed in the same order as on page 1. If there is
                    more than one plaintI each plaintiff must be listed with their prison I.D. number and must sign the
                    complaint on the last page. Each plaintiff must also submit a separate and completed 1FF form. If you
                    are bringing a civil rights lawsuit against federal employees, then your lawsuit should be filed pursuant to 28
                    U.S.C. § 1331. If you ure bringing a Federal Tort Claims Act lawsuit under 28 U.S.C. § 1346, then the only
                    defendant will be the United States of America.

STATEMENT           It is very important you state a claim against each named defendant. Give only the lhcts without legal
OF CLAIM:           arguments or case law.

FILING:             Submit only the original complaint to the Court Keep a copy for your records. Once the original is filed, it
                    cannot be returned unless ordered by the Cowl. Use a typewriter or black ink Your complaint must be
                    legible and in English. Do not use legal size paper. Use standard size paper (8 !4 x 11 inches) only. Do not
                    write on the reverse side ofany page. Leave space (margins) at each side and on the top and bottom of the
                    page. Complaints which do not conform to these instructions will be returned with a notation as to the
                    deficiency so they may be corrected.

                    It is your responsibility to keep the Court informed ofyour current address. If you are transferred or released,
                    you must file a 4?4mi of Change of Address" with the Clerk. You must ilso certify that you have sent
                    notice to the defendant's attorney (if any). Failure to follow this rule may result in your case being
                    dismissed.

VENUE:              Your complaint can be brought in this Judicial District ifat least one of the defendants reside in this district
                    or the cause of action arose In this district. If not, you are in the wrong court. A complaint submItted to the
                    wrong court will only delay the proceedings.

                    Finally, do not write letters to the Clerk or the Judges asking for advise. The court can only act on motions
                    and does not advise litigants as to the law or procedures.


Thank you   for your cooperation.




                                                                                                                     EXHIBIT E
